       Case 1:17-md-02800-TWT Document 1196 Filed 01/04/21 Page 1 of 1


From:           ecf_help@ca11.uscourts.gov
To:             GANDdb_efile_Appeals_Clerk
Subject:        20-10249-RR Shiyang Huang v. Brian Spector, et al "USDC Order Overdue" (1:17-md-02800-TWT)
Date:           Monday, January 4, 2021 12:18:41 PM




***NOTE TO USERS*** The following notice is for internal court use only and access
to the information is limited to named recipients. Access to the Notes and Documents
may be further restricted.

                  United States Court of Appeals for the Eleventh Circuit

Notice of Docket Activity

The following transaction was filed on 01/04/2021
Case Name:        Shiyang Huang v. Brian Spector, et al
Case Number:   20-10249


Docket Text:
REQUEST TO USDC CLERK: Please promptly advise this office whether your court has
entered an order concerning DE # 1194, motion for IFP.

Notice will be electronically mailed to:

Clerk - Northern District of Georgia, Clerk of Court
